Citation Nr: 0810864	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  06-13 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for major depressive disorder (previously claimed 
as a nervous condition).


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel

 

INTRODUCTION

The veteran served on active duty from September 1946 to June 
1947 and from September 1950 to December 1951.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 and May 2005 rating 
decisions of the New York, New York Department of Veterans 
Affairs (VA) Regional Office (RO).

The claim of entitlement to service connection for PTSD and 
the reopened claim for service connection for major 
depressive disorder (previously claimed as a nervous 
condition) are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


FINDINGS OF FACT

1.  The veteran's claim of service connection for a major 
depressive disorder (previously claimed as a nervous 
condition) was initially denied in an unappealed March 1952 
rating decision.

2.  Evidence received since the March 1952 rating decision is 
new and raises a reasonable possibility of substantiating 
whether the veteran's major depressive disorder (previously 
claimed as a nervous condition) was incurred as a result of 
service.


CONCLUSION OF LAW

New and material evidence having been received, the claim of 
entitlement to compensation for major depressive disorder 
(previously claimed as a nervous condition) is reopened.  38 
U.S.C.A. §§ 5103, 5108, 7104, 7105 (West 2002 Supp. 2006); 38 
C.F.R. §§ 3.104, 3.156, 3.159 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  

The Board has considered this legislation with regard to the 
issue of whether new and material evidence has been 
submitted.  Although the veteran was not notified of what 
constitutes both "new" and "material" evidence to reopen the 
previously denied claim in compliance with Kent v. Nicholson, 
20 Vet. App. 1 (2006); the Board finds, given the favorable 
action taken hereinbelow, that no further assistance in 
developing the facts pertinent to this limited issue is 
required at this time. 

II.  New and Material Evidence

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the 
current case, evidence construed as a claim to reopen was 
received in January 2004, subsequent to that date.  
Therefore, the current version of the law, which is set forth 
in the following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the RO denied the veteran's claim of service 
connection for a major depressive disorder (previously 
diagnosed as a nervous condition) in a March 1952 rating 
decision on the basis that the disability was not shown to be 
etiologically related to his service.  The veteran was 
notified of this decision in March 1952 but did not timely 
file an appeal.  Therefore, the March 1952 rating decision is 
final under 38 U.S.C.A. § 7105(c).  The issue before the 
Board is whether new and material evidence has been submitted 
to reopen the claims of entitlement to service connection for 
a major depressive disorder (previously diagnosed as a 
nervous condition). 

In a March 1996 treatment report from Cleveland Clinic 
Florida, the veteran was diagnosed with "recurrent major 
depressive disorder."  The physician's rationale was 
primarily premised on the fact that the veteran reported 
three episodes of depression with similar symptomatology in 
the past, namely in 1951, 1977, and 1996.

The Board also observes that in an undated type written 
letter (with a handwritten date of November 21, 2007), which 
was received from C. Stenger, Ph.D; Dr. Stenger, in essence, 
opined that the veteran's current PTSD is associated with the 
events in IRAQ and reflects his preexisting anxiety from his 
own combat experience.

This evidence was not included in the claims file at the time 
of the March 1952 rating decision and raises a reasonable 
possibility of substantiating whether the veteran's recurrent 
major depressive disorder (previously diagnosed as a nervous 
condition) was incurred in or had its onset in service.  
Accordingly, the claim of service connection for this 
disorder is reopened.  For reasons described in further 
detail below, however, a final decision will not be made on 
these claims until additional development is accomplished 
upon remand.

ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for a major depressive disorder 
(previously diagnosed as a nervous condition); to that extent 
only, the appeal is granted.


REMAND

After a careful review of the claims folder, the Board finds 
that both of the veteran's claims must be remanded for 
further action.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must state that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.

In the present appeal, the veteran received VCAA notice 
letters in February 2005, September 2006, and March 2007.  
These letters failed to provide notice of the type of 
evidence necessary to establish a disability rating and an 
effective date for the claims on appeal.  Thus, the notice 
requirement of Dingess has not been satisfied.

With regard to the major depressive disorder (previously 
diagnosed as a nervous condition); the veteran was diagnosed 
with "recurrent major depressive disorder" in a March 1996 
treatment report from Cleveland Clinic Florida.  The 
physician's rationale was primarily premised on the fact that 
the veteran reported three episodes of depression with 
similar symptomatology in the past, namely in 1951, 1977, and 
1996.  The veteran experienced the following symptoms: 
insomnia, anger, irritability, decreased appetite, distrust, 
and sensitivity.  The examination revealed anxiety and 
depression with decreased concentration.  His range of effect 
was also restricted.  He was assigned a GAF score of 70 and 
placed on medication.

The veteran's service records indicate that he sought 
treatment from the neuropsychiatric service in February 1951 
through July1951 for "nervous stomach, vomiting, and 
insomnia."  He went on sick call several times and was given 
medication, as indicated by the February 1951 treatment 
report and was placed on a medical hold.  The veteran 
reported that he was "unhappy and unable to function" and 
was tearful.  The veteran also told the examiner that "he 
could not explain how he feels but cannot eat or sleep and 
feels worse in the morning."  The neuropsychiatrist opined:

This man [was] sent to the Outpatient Clinic from 
Camp Drake.  He complain[ed] of a nervous stomach, 
cramps, vomiting and inability to sleep.  All of 
these symptoms [were] due to his unwillingness to 
adjust to his present situation and as we can do 
nothing to change his present situation, his 
difficulties lie outside the area wherein 
psychiatric help would be of benefit.  He shows 
much immaturity and passive aggressiveness and our 
only recommendation [was] that he receive a 
definite assignment.

Report of Physical Examination and Induction dated September 
1946 reported "no nervous trouble of any sort."  The 
psychiatric diagnosis and neurological diagnosis were 
"normal" with no symptoms.  Report of Physical Separation 
Examination dated June 1947 revealed "normal" psychiatric 
diagnosis and neurological diagnosis.  Report of Medical 
Examination dated September 1950 showed no significant 
abnormality with neurological and psychological testing.  
However, the Separation Examination dated in December 1951 
revealed that the veteran suffered from "jumpy nerves," but 
that the physical examination was negative.  The Board finds 
that an examination addressing the question of etiology of 
the major depressive disorder is "necessary" given the 
veteran's current diagnosis of recurrent major depressive 
disorder and the medical opinion letter, which raises the 
question of an etiological relationship between the veteran's 
claimed disorder and service.  38 U.S.C.A. § 5103A(d).

The veteran has also mentioned that he had received treatment 
for depression from Montrose VA Clinic, Castle Point VA 
Clinic, Carmel Valley VA Clinic, and Oakland Park VA Clinic, 
as indicated in an October 2003 stressor statement on page 3.  
The file contains Hudson Valley, Oakland Park, Carmel Valley, 
and Montrose VA treatment records.  However, treatment 
records from Castle Point are absent from the claims file.

With regard to the veteran's PTSD claim, service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., DSM-IV); (2) a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2007).

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2007).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, then the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In these 
situations, the record must contain service records or other 
corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD after the fact 
does not suffice to verify the occurrence of the claimed in-
service stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395- 
396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Competent medical evidence shows that the veteran has been 
diagnosed with PTSD.  Specifically, a May 2003 VA examination 
report confirms an Axis I diagnosis of PTSD for the veteran.

The Board notes that, in the May 2003 VA examination report, 
the examiner referred to some of the veteran's stressors as 
being combat related.  The veteran's DD Form 214 confirms 
that he served in Korea, but it does not show that he was 
awarded any medals indicative of combat, as none of his 
awards were issued with a V device.  The veteran's military 
occupational specialty in Korea was to provide communications 
to the infantry.  As there is no objective evidence showing 
his actual participation in combat, the Board cannot conclude 
that the veteran engaged in combat with the enemy for 
purposes of corroborating his claimed in-service stressors.  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2007).  Therefore, the law requires that his claimed 
stressors be independently corroborated by evidence other 
than his lay testimony or the diagnosis of PTSD.

The record indicates that, in September 2003, an attempt was 
made to corroborate some of the veteran's alleged stressors 
by contacting the U. S. Army and Joint Services Records 
Research Center (JSRRC).  In September 2003, JSRRC replied 
and indicated that they were unable to verify the veteran's 
alleged stressors because the veteran's service records for 
the time period of September 1946 to June 1947 were 
unavailable and were presumed either lost or destroyed as a 
result of a fire at the National Personnel Records Center 
(NPRC) in 1973.  However, JSRRC had been supplied with the 
wrong dates for the veteran's service in Korea.  The veteran 
served in Korea during his second period of active service 
from September 1950 to December 1951.  Thus, the veteran's 
claimed stressors must be submitted once again for 
verification before further action is taken.

The veteran has alleged the following stressors: he witnessed 
bodies of dead soldiers being shipped back to the United 
States from headquarters in the spring of 1951; his unit was 
attacked by the Chinese in the late spring or summer of 1951, 
and he witnessed the destruction of villages.  He also 
mentioned that while he was on guard duty near enemy lines he 
tried to kill the enemy, but failed.  He noted that he 
received a Bronze Service Star and earned the Merit Unit 
Commendation as a result of the Chinese attack.  The veteran 
noted that he was in 4th Signal Bn., attached to 10th Corps 
and provided communications to the infantry units.  The time 
period of all his stressors appears to have occurred between 
March through October of 1951.

The Board notes that, in April 2007, the veteran submitted 
additional evidence to the Board for consideration.  This 
evidence consists of a personal statements, dated in April 
2007 and October 2007, and a November 2007 medical statement 
pertaining to the veteran's PTSD and major depressive 
disorder.  No waiver of initial RO review accompanied the 
submission of this new evidence.  See 38 C.F.R. § 20.1304 
(2007).  VA regulations state that any pertinent evidence 
submitted by the veteran without a waiver of initial RO 
consideration must be referred to the RO for review and 
preparation of a Supplemental Statement of the Case (SSOC).  
See id.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Specifically, the letter 
should contain an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2007).

2.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
veteran's claims file (i.e. Castle Point 
VA Clinic) should be requested.  All 
records obtained pursuant to this request 
must be included in the veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of his major depressive disorder 
(previously diagnosed as a nervous 
condition).  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide a 
diagnosis.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that recurrent major 
depressive disorder (previously diagnosed 
as a nervous condition), if present, had 
its onset or is related to the veteran's 
period of active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  The RO, after taking into account the 
additional evidence provided by the 
veteran in his April 2007 and October 
2007 personal statements and a November 
2007 medical statement, should ask the 
veteran to provide more specific 
information regarding his reported 
stressful events during service in Korea.  
This includes supporting details such as 
the specific locations, names of any 
individuals involved, and time frames 
during which the claimed incidents 
occurred (preferably, within no more than 
a 60-day time period for each claimed 
incident).

5.  Advise the veteran that he can also 
submit "buddy statements" containing 
verifiable information regarding the 
events claimed as "stressors" during his 
military service.  Advise the veteran 
that this information is vitally 
necessary in order to obtain supportive 
evidence of the claimed stressful events 
he experienced; without which, his claim 
may be denied.

6.  With this information, the RO should 
review the file and prepare a summary of 
all of the veteran's claimed in-service 
stressors.  This summary, as well as any 
additional information obtained from the 
veteran concerning his alleged stressors 
and any relevant information from his 
service personnel records, should be sent 
to the U. S. Army and Joint Services 
Records Research Center (JSRRC), 
requesting that an attempt be made to 
independently verify the claimed 
stressors.  The JSRRC should be requested 
to provide any additional information 
that might corroborate the veteran's 
alleged stressors.  A search of unit and 
organizational histories should be 
conducted in an effort to verify attacks 
and casualties if deemed necessary.

7.  After receiving a response from 
JSRRC, the RO should make a determination 
as to which (if any) stressors are 
corroborated, to include consideration as 
to whether the veteran was involved in 
combat.  If the RO determines that the 
veteran was involved in combat, then 
corroborative evidence is not required 
regarding any combat-related stressors.

8.  If, and only if, a stressor is 
verified, then the veteran should be 
afforded a VA psychiatric examination to 
determine the nature and etiology of any 
psychiatric disability found to be 
present.  The RO is to inform the 
examiner of the stressor(s) designated as 
verified, and that only the verified 
stressor(s) may be used as a basis for a 
diagnosis of PTSD.

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

All necessary tests should be conducted, 
and the examiner must rule in favor of or 
exclude a diagnosis of PTSD.  The 
examination report should contain a 
detailed account of all manifestations of 
any psychiatric disability found to be 
present.  The examiner should provide a 
complete rationale for any opinions 
provided.  If the examiner diagnoses the 
veteran as having PTSD, then the examiner 
should indicate the verified stressor(s) 
underlying that diagnosis.  The report of 
the psychiatric examination should be 
associated with the veteran's claims 
folder.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
result in the denial of the original 
claim for service connection.

9.  Thereafter, the RO should 
readjudicate the claims for service 
connection in light of the additional 
evidence obtained.  If these claims are 
not granted to the veteran's 
satisfaction, then send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).






 Department of Veterans Affairs


